     Case 2:18-cr-00004 Document 265 Filed 08/17/21 Page 1 of 6 PageID #: 1783

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:18-cr-00004-5

STEVEN JONES




                        MEMORANDUM OPINION & ORDER

          Pending is an Emergency Motion for Compassionate Release pursuant to 18

U.SC. § 3582(c)(1)(A) [ECF No. 259] and a Supplemental Motion for Compassionate

Release [ECF No. 262], both filed by Defendant Steven Jones. For the reasons

contained herein, the Motions are DENIED.

     I.      BACKGROUND

          On September 12, 2018, I sentenced Mr. Jones to a term of imprisonment of

132 months to be followed by five years of supervised release. Mr. Jones had pled

guilty to one count of conspiracy to distribute more than 500 grams of

methamphetamine, in violation of 21 U.S.C. § 846. [ECF No. 168]. Mr. Jones is now

held in the custody of the Bureau of Prisons (“BOP”) at Federal Correctional

Institution Yazoo City Low in Mississippi (“FCI Yazoo Low”).

          Mr. Jones seeks an immediate reduction of his sentence to time served or,

alternatively, to be placed on home confinement pursuant to Section 12003(b)(2) of

the C.A.R.E.S. Act. Mr. Jones has several chronic illnesses including, latent
   Case 2:18-cr-00004 Document 265 Filed 08/17/21 Page 2 of 6 PageID #: 1784

tuberculosis and hepatitis C. [ECF No. 259]. Mr. Jones states that he has been

dealing with recurring MRSA infections which cause him to suffer from painful

abscesses. However, FCI Yazoo physician Dr. Anthony Chambers has stated that he

has seen no evidence to suggest that these MRSA infections are a chronic condition.

[ECF No. 262, at 3].

         Mr. Jones was given a heart monitor in March 2021 after he complained of

heart palpitations. Dr. Chambers reported that the results of the monitoring were

“unremarkable.” [ECF No. 262, at 4]. In addition, Dr. Chambers states that Mr. Jones

is at a low risk of developing fibrosis as a result of his positive hepatitis C diagnosis

and that Mr. Jones has had repeated screenings to monitor his AST-Platelet Ratio

Index. Each subsequent screening has shown low APRI scores, an indication that Mr.

Jones is not at immediate risk of liver fibrosis. Id. Mr. Jones has also required several

dental surgeries since he began serving his sentence. [ECF No. 262. Ex. 2, at 234-

237].

   II.     DISCUSSION

         The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).
  Case 2:18-cr-00004 Document 265 Filed 08/17/21 Page 3 of 6 PageID #: 1785

       For me to reduce Mr. Jones’ sentence under compassionate release, I must find

that he has exhausted his administrative remedies, has demonstrated “extraordinary

and compelling reasons,” and find that his release is consistent with § 3553(a) factors.

See e.g., United States v. Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2

(E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018).

   a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment. . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020).

       The Government’s Exhibit 1 shows that Mr. Jones submitted an inmate

request to staff for a compassionate release on March 3, 2021. That request went

unanswered. I find that Mr. Jones has satisfied the exhaustion requirement.

Accordingly, I will decide whether Mr. Jones has demonstrated that extraordinary

and compelling reasons justify his release.

   b) Extraordinary and Compelling Reasons

       There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” 1 United


1The  specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
  Case 2:18-cr-00004 Document 265 Filed 08/17/21 Page 4 of 6 PageID #: 1786

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling

reasons listed in Guidelines § 1B1.13 because the Guidelines have not been updated

since the passage of the First Step Act. See McCoy, 981 F.3d at 284 (“As of now, there

is no Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means the district court need not conform . . .

to § 1B1.13 in determining whether there exist ‘extraordinary and compelling

reasons’ for a sentence reduction.”). “District Courts are ‘empowered . . . to consider

any extraordinary and compelling reason for release that a defendant might raise.’”

Id. (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

      Many of the compassionate release motions that I have decided were related

to the COVID-19 pandemic. Such motions required me to determine i) whether the

petitioner demonstrated that he had a diagnosis of a condition that the CDC

categorizes as one that puts a person at an increased risk of serious illness or death

should they contract COVID-19; and ii) whether the petitioner had demonstrated that

he was imprisoned in a BOP facility that was unable to control the spread of the virus.

See, e.g., United States v. Owens, 2020 WL 6162783, No. 2:13-cr-00073 (S.D. W. Va.

Oct. 21, 2020).

      Here, Mr. Jones does raise some concerns about the COVID-19 pandemic, and



CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).
  Case 2:18-cr-00004 Document 265 Filed 08/17/21 Page 5 of 6 PageID #: 1787

he has tested positive for hepatitis C, an illness that the CDC advises might put a

person at an increased risk of severe illness from COVID. What to Know About Liver

Disease   and    COVID-19,     Centers    for   Disease    Control    and   Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-

disease.html (last accessed August 16, 2021). But even allowing for the presumption

that Mr. Jones’ chronic illnesses do put him at a higher risk of a severe case of COVID-

19, I would still be unable to find that he has demonstrated extraordinary and

compelling reason for compassionate release because of the pandemic. First, Mr.

Jones has been fully vaccinated for COVID-19; he received his second shot of the

Pfizer vaccine shortly before he filed this Motion. [ECF No. 262, Ex. 2, at 191]. Second,

Mr. Jones is unable to make the required showing that he is being held at a prison

that is unable to contain the spread of the virus. The fact that BOP has vaccinated

prisoners like Mr. Jones demonstrates the ability to control spread. FCI Yazoo Low

is not experiencing a COVID-19 outbreak. There is only one active case among

inmates at the FCI and none among staff. COVID-19 Update, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus (last accessed, August 16, 2021). Therefore, I cannot

find that Mr. Jones has demonstrated extraordinary and compelling reasons for his

release by reason of the ongoing pandemic.

      The primary arguments that Mr. Jones sets forth for his release are related to

what he describes as BOP’s failure to properly treat and manage his numerous health

concerns without regard to the COVID-19 pandemic. However, a review of the

pertinent medical records reveals that Mr. Jones has received treatment. As I

discussed above, Mr. Jones is at low risk of fibrosis. Mr. Jones was discovered to have

tuberculosis but it is latent, meaning he suffers no symptoms and is not contagious.
  Case 2:18-cr-00004 Document 265 Filed 08/17/21 Page 6 of 6 PageID #: 1788

[ECF No. 262 at 3]. Mr. Jones was prescribed medication for his latent tuberculosis

and has been given follow up evaluations to monitor this condition in 2021. [ECF No.

262, Ex. 2, at 118]. Mr. Jones was placed on a heart monitor after experiencing

palpitations but the monitoring did not reveal any serious concerns, according to BOP

physician Dr. Chambers. [ECF No. 262, at 5].

      Mr. Jones also argues that he has been denied effective dental treatment but

this argument does not withstand scrutiny. The record demonstrates that while

routine hygienic dental appointments have been less available to inmates during the

pandemic, Mr. Jones did receive an oral surgery to correct a toothache as recently as

May 2021 [ECF No. 262, Ex. 2, at 23].

      Mr. Jones does suffer from several chronic illnesses, but they are not putting

him in any immediate danger of harm or death. He has received medical monitoring

and medication to manage these illnesses. Accordingly, I find that Mr. Jones has not

demonstrated that extraordinary and compelling reasons exist to grant him an

immediate reduction in his sentence to time served.

   III.   CONCLUSION

      For the reasons stated herein, the Motion and Supplemental Motion [ECF No.’s

259, 262] are DENIED. The court DIRECTS the Clerk to send a copy of this Order to

the defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal.

                                         ENTER: August 17, 2021
